Pages where confidential treatment has been requested are stamped “Confidential
Treatment Requested and the Redacted Material has been separately filed with the
Commission,” and places where information has been redacted have been marked
with (***).

Exhibit 10.25AE

 

THIRTY-THIRD AMENDMENT

TO

AMENDED AND RESTATED

CSG MASTER SUBSCRIBER MANAGEMENT SYSTEM AGREEMENT

BETWEEN

CSG SYSTEMS, INC.

AND

CHARTER COMMUNICATIONS HOLDING COMPANY, LLC

 

This Thirty-third Amendment (the “Amendment”) is made by and between CSG
Systems, Inc., a Delaware corporation (“CSG”), and Charter Communications
Holding Company, LLC, a Delaware limited liability company (“Customer”).  CSG
and Customer entered into that certain Amended and Restated CSG Master
Subscriber Management System Agreement dated February 9, 2009, as amended (the
“Agreement”), and now desire to further amend the Agreement in accordance with
the terms and conditions set forth in this Amendment.  If the terms and
conditions set forth in this Amendment shall be in conflict with the Agreement,
the terms and conditions of this Amendment shall control.  Any terms in initial
capital letters or all capital letters used as a defined term but not defined in
this Amendment shall have the meaning set forth in the Agreement.  Upon
execution of this Amendment by the parties, any subsequent reference to the
Agreement between the parties shall mean the Agreement as amended by this
Amendment.  Except as amended by this Amendment, the terms and conditions set
forth in the Agreement shall continue in full force and effect according to
their terms.

 

Whereas, the parties entered into that certain Letter of Authorization entitled
"User Defined Parameter Functionality - Proof of Concept" effective as of August
1, 2012 (CSG document no. 2313707) (the LOA"); and

 

Whereas, as a result of the Proof of Concept ("POC"), Customer advised CSG of
its intent to continue to use the User Defined ("UD") Parameter Functionality of
the Complex Composite Services in Customer's production environment as an
Additional Service; and

 

Whereas, pursuant to the LOA, following completion of the POC period on or about
August 31, 2012, and upon implementation of the UD Parameter Functionality into
Customer's production environment, Customer will be subject to Complex Composite
Services fees for each Complex Composite Service on which UD Parameter
Functionality exists; and

 

Whereas, pursuant to the LOA, the parties agree to amend the Agreement as
provided herein,

 

Now, therefore, CSG and Customer agree to the following upon the Effective Date:

 

1.    Customer desires to receive and CSG hereby agrees to provide Complex
Composite Services that will allow Customer the use of UD Parameter
Functionality services.  

 

2.    Therefore, Schedule C, "Recurring Services," of the Agreement is hereby
amended by adding Complex Composite Services as follows:

 

(a)  Schedule C, “Recurring Services” is amended to add the following to the
list of Recurring Services:

 

Complex Composite Services

 

(b) Additionally, Schedule C, "Recurring Services," of the Agreement is further
amended by adding Complex Composite Service to "Recurring Services Description"
as follows:

 

Complex Composite Services.  Complex Composite Services shall mean a primary
service that is stored on CSG's provisioning database ("PDB").  A primary
service shall mean a parent service that may or may not have children
services.  For clarification purposes, examples of parent services will include
a wireless telephone number, a wireless handset, and a wireless device (e.g., an
air card).  Directory

--------------------------------------------------------------------------------

***

Confidential Treatment Requested and the Redacted Material has been separately
filed with the Commission.

 

listing, call features, call forward numbers are children services of a parent
service and are not considered a Complex Composite Service.  While residential
voice telephone numbers and commercial service telephone numbers are considered
Complex Composite Services which are also stored in CSG's provisional database
("PDB), they are covered under separate pricing agreements and will not be
counted towards the capacity for any other Complex composite Services hereunder.

 

3.  As a result, Schedule F, “Fees,” Section entitled “CSG Services,” Section I.
entitled “Processing,” shall be amended to add a new subsection L. entitled
“Complex Composite Services,” as follows:

 

L.  Complex Composite Services

Description of Item/Unit of Measure

Frequency

Fee

Complex Composite Services

 

 

1.Complex Composite Services (per ******* ********* *******) (Note 1) (Note 2)

*******

$******

Note 1: Complex Composite Service shall mean a primary service that is stored on
CSG’s Provisioning Data Base (“PDB”).  A primary service shall mean a parent
service (e.g. Console) that may or may not have children services.

Note 2: Complex Composite Service fees specified above are in addition to all
other contractually required fees.

 

As a point of clarification, in the ***** ***** of invoicing following
completion of the implementation of the Complex Composite Service of the
Commercial Business Conferencing Service., described in that certain Statement
of Work between CSG and Customer more particularly identified as CSG document
no. 2500072, and continuing thereafter, CSG shall invoice and Customer shall pay
the ******* Complex Composite Services at the rate specified above.

 

4.  As a further result, the CDR ******* Software Maintenance hours shall be
increased by *** (**) ***** per *****, making a cumulative total of **********
(**) CDR ******* Software Maintenance *****.  Therefore, the “Software
Maintenance” line item of the table in Section 5, entitled “Call Data Records
(CDR) Repository” of the Second Amendment (CSG document no. 2300066) shall be
deleted in its entirety and replaced as follows:

 

Service

Frequency

Fee

Software Maintenance – Post production support (Note 2)

*******

$********

(**********) ***** at $****** per ******, per ****)

Note 2: In the ***** ***** of invoicing following completion of the
implementation of the Complex Composite Service of the Commercial Business
Conferencing Service., described in that certain Statement of Work between CSG
and Customer more particularly identified as CSG document no. 2500072, and
continuing thereafter, CSG shall invoice and Customer shall pay the *******
Software Maintenance Fees at the rate of ********** (**) ***** *******.

 

 

THIS AMENDMENT is executed on the day and year last signed below (the “Effective
Date”).

 

CHARTER COMMUNICATIONS HOLDING

COMPANY, LLC (“CUSTOMER”)

 

By: Charter Communications, Inc., its Manager

CSG SYSTEMS, INC. (“CSG”)

 

 

By: /s/ Joseph P. Murray

 

 

By:  /s/ Michael J. Henderson

 

Title:  VP Billings

 

Title:  EVP Sales & Marketing

 

Name:  Joseph P. Murray

 

Name:  Michael J. Henderson

 

Date:  10/30/12

 

Date:  10/30/12

 

 